ICJ_118_ApplicationGenocideConvention_HRV_SRB_2000-06-27_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

YEAR 2000
2000
27 June
General List
No. 118
27 June 2000

CASE CONCERNING APPLICATION OF THE CONVENTION ON THE PREVENTION
AND PUNISHMENT OF THE CRIME OF GENOCIDE

(CROATIA v. YUGOSLAVIA)
ORDER

Present: President Guillaume; Vice-President Shi; Judges Oda, Bedjaoui, Ranjeva, Herczegh,
Fleischhauer, Koroma, Vereshchetin, Higgins, Parra-Aranguren, Kooijmans, Rezek, Al-Khasawneh,
Buergenthal; Registrar Couvreur.

The International Court of Justice,
Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to Article 44, paragraph 3, of the Rules of
Court,

Having regard to the Order dated 10 March 2000, whereby the President of the Court extended until
14 September 2000 and 14 September 2001 respectively the time-limits for the filing of the Memorial of
the Republic of Croatia and the Counter-Memorial of the Federal Republic of Yugoslavia;

Whereas, by a letter dated 26 May 2000 and received in the Registry on 29 May 2000, under cover of a
letter also dated 26 May 2000 from the Ambassador of the Republic of Croatia to the Netherlands, the
Agent of Croatia requested the Court to extend by a further period of six months

the time-limit for the filing of the Memorial, and indicated the reasons for that request; and whereas, on
receipt of that letter, the Registrar, referring to Article 44, paragraph 3, of the Rules of Court, transmitted
a copy thereof to the Agent of Yugoslavia;

Whereas, by a letter dated 6 June 2000 and received in the Registry on the same day by facsimile, the
Agent of Yugoslavia indicated that "if the Court grants the Applicant the extension of six months, the FR
of Yugoslavia asks the Court the same time-limit for the filing of the Counter-Memorial, which will be at
the disposal of the Applicant, 1.e., time-limit of eighteen months",

Extends to 14 March 2001 the time-limit for the filing of the Memorial of the Republic of
Croatia;

Extends to 16 September 2002 the time-limit for the filing of the Counter-Memorial of the
Federal Republic of Yugoslavia; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at the Peace Palace, The Hague, this
twenty-seventh day of June two thousand, in three copies, one of which will be placed in the archives of
the Court and the others transmitted to the Government of the Republic of Croatia and the Government of
the Federal Republic of Yugoslavia, respectively.

(Signed) Gilbert Guillaume,
President.

(Signed) Philippe Couvreur,
Registrar.
